283 S.W.3d 311 (2009)
Makez KIMBLE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91962.
Missouri Court of Appeals, Eastern District, Division Four.
May 26, 2009.
Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Chris Koster, Mary H. Moore, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Movant, Makez Kimble, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On *312 appeal, movant argues that his counsel rendered ineffective assistance of counsel by misinforming him regarding the sentence he would receive.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).